DETAILED ACTION
	Claims 1-21 are presented on 01/29/2020 for examination on merits.  Claims 1, 8, 14, and 18 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8-13 each contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as detailed in the following.
Each of the following Claim limitations
Claim 8: the artificial intelligence module is configured to determine a window function …;
Claim 8: a convolution module being configured to compute a convolved signal…; 
Claim 9: a transformation module being configured to determine a transformed function...;
Claim 10: a learning module being configured to adapt said at least one computing parameter…;
Claim 11: said learning module is configured to analyze said transformed function …; 
Claim 12: said learning module is configured to adapt said at least one computing parameter based on a user input...;
Claim 13: a visualization module, wherein said visualization module is configured to visualize at least one of said transformed function and said input signal function;
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional languages.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: none.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Each of the claims 8-13 containing limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above.  Therefore Claims 8-13 require corresponding structure(s) to the placeholder “module”.  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 1 does not provide indications of corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “module for” or “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 110136745 A) in view of McGuirk (US 10558207 B1).

As per claim 1, Chen teaches a signal analysis method, said method comprising: 
obtaining an input signal function associated with a time domain (Chen, page 3 of the MT text: obtaining sound a source signal, which is a sinusoidal signal s with the time variable t; see the first step, as shown in FIG. 1.  The sound signal in sinusoidal form with the time variable t is evidently an input signal function associated with a time domain); 
determining a window function based on the input signal function via an artificial intelligence module (Chen, page 4 of MT text, lines 16-30: the third step uses the Hanning window to the signal… It is noted that Chen contemplated that, in order to reduce spectral energy leakage, it can adopt different intercepting function to cut off the signal, called window function, referred to as window truncation function. Generally, the window can provide better time domain resolution, long can provide better frequency domain resolution. the common rectangular window, Hanning window, Hamming window, a Gaussian window and so on. By using Hanning … sidelobe is significantly reduced), wherein said artificial intelligence module comprises at least one computing parameter (Table 3 shows convolutional neural network parameter), and 
convolving said input signal function and said window function, thereby generating a convolved signal (Chen, page 3, lines 7-10: the third step: Fourier transform … Fourier transform point 512 windowing type Hanning window length 512 overlapping rate is 50%. See also page 4 for applying window functions).
While Chen discloses selecting a window function for the convolution calculation of the input signal, Chen does not explicitly disclose using a computing parameter to determine said window function.  This aspect of the claim is identified as a difference.
In a related art, McGuirk teaches:
wherein said window function is determined based on said at least one computing parameter (McGuirk, col. 14, lines 2-9: indicating … a filter window size based on the one or more training parameters indicated in operation 204, as shown in FIG. 2A; see also col. 12, lines 60-67 for using one or more training parameters to determine STFT window size);
Chen and McGuirk are analogous art, because they are in a similar field of endeavor in improving signal processing results on input signals.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Chen’s convolution calculation with McGuirk’s window selection technique.  For this combination, the motivation would have been to improve the automation of window selection for reduced frequency leakage.

As per claim 2, the references as combined above teach the method of Claim 1, wherein said convolved signal is transformed via a mathematical transformation, thereby generating a transformed function (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform; see also the fifth step: constructing a convolutional neural network for calculating a function of convolution on the input data; page 5, lines 10-25).

As per claim 3, the references as combined above teach the method of Claim 2, wherein said mathematical transformation comprises a Fourier transformation (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform).

As per claim 4, the references as combined above teach the method of Claim 2, wherein said at least one computing parameter is adapted based on at least one of said transformed function and said input signal function (McGuirk, col. 14, lines 2-9: using the one or more training parameters indicated in operation 204).

As per claim 5, the references as combined above teach the method of Claim 2, wherein said at least one computing parameter is adapted based on a user input (McGuirk, col. 18, lines 22-31: selected training parameter set and using a distance computed between an input spectrum S.sub.in and the defined reference spectrum S.sub.re).

As per claim 6, the references as combined above teach the method of Claim 2, wherein at least one of said transformed function and said input signal function is visualized on a display (McGuirk, FIG. 14B shows a frequency spectrum of the sensor measurements of FIG. 13 in accordance with an illustrative embodiment. FIG. 21 shows a power of the frequency spectrum of the sensor measurements of FIG. 13 split into frequency segments).

As per claim 7, the references as combined above teach the method of Claim 1, wherein said artificial intelligence module is a machine learning module (Chen, the sixth step: training optimization neural network model … in the context of machine learning…selecting a group of optimal hyper-parameter to the learning machine to improve the performance.  Note that the neural network model of Chen is an artificial intelligence module).

As per claim 8, Chen teaches a signal analyzer, comprising: 
an input being configured to obtain an input signal function associated with an input signal (Chen, page 3 of the MT text: obtaining sound a source signal, which is a sinusoidal signal s with the time variable t; see the first step, as shown in FIG. 1.  The sound signal in sinusoidal form with the time variable t is evidently an input signal function associated with a time domain); 
an artificial intelligence module having at least one computing parameter (Chen, page 4 of MT text, lines 16-30: the third step uses the Hanning window to the signal… Table 3 shows convolutional neural network parameter); and 
a convolution module being configured to compute a convolved signal by convolving said input signal function and said window function (Chen, page 3, lines 7-10: the third step: Fourier transform … Fourier transform point 512 windowing type Hanning window length 512 overlapping rate is 50%. See also page 4 for applying window functions).
While Chen discloses selecting a window function for the convolution calculation of the input signal, Chen does not explicitly disclose using a computing parameter to determine said window function.  This aspect of the claim is identified as a difference.
In a related art, McGuirk teaches:
wherein the artificial intelligence module is configured to determine a window function based on said at least one computing parameter and based on said input signal function (McGuirk, col. 14, lines 2-9: indicating … a filter window size based on the one or more training parameters indicated in operation 204, as shown in FIG. 2A; see also col. 12, lines 60-67 for using one or more training parameters to determine STFT window size; in McGuirk, Training device 100 may include an input interface 102 as shown in FIG. 1);
Chen and McGuirk are analogous art, because they are in a similar field of endeavor in improving signal processing results on input signals.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Chen’s convolution calculation with McGuirk’s window selection technique.  For this combination, the motivation would have been to improve the automation of window selection for reduced frequency leakage.

As per claim 9, the references as combined above teach the analyzer of Claim 8, further comprising a transformation module being configured to determine a transformed function via a mathematical transformation of the convolved signal (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform; see also the fifth step: constructing a convolutional neural network for calculating a function of convolution on the input data; page 5, lines 10-25).

As per claim 10, the references as combined above teach the analyzer of Claim 9, further comprising a learning module being configured to adapt said at least one computing parameter.

As per claim 11, the references as combined above teach the analyzer of Claim 10, wherein said learning module is configured to analyze said transformed function and/or said input signal function in order to adapt said at least one computing parameter (McGuirk, col. 8, lines 49-60: support various data analysis functions; col. 14, lines 2-9: using the one or more training parameters indicated in operation 204).

As per claim 12, the references as combined above teach the analyzer of Claim 10, wherein said learning module is configured to adapt said at least one computing parameter based on a user input (McGuirk, col. 14, lines 2-9: training parameters indicated in operation 204).

As per claim 13, the references as combined above teach the analyzer of Claim 9, further comprising a visualization module, wherein said visualization module is configured to visualize at least one of said transformed function and said input signal function (McGuirk, FIG. 13 shows the input signal function; FIG. 14B shows a frequency spectrum of the sensor measurements of FIG. 13 in accordance with an illustrative embodiment. FIG. 21 shows a power of the frequency spectrum of the sensor measurements of FIG. 13 split into frequency segments).

As per claim 14, Chen teaches a signal analysis method, said method comprising: 
obtaining an input signal function (Chen, page 3 of the MT text: obtaining sound a source signal, as shown in FIG. 1.  The sound signal an input signal function associated with a time domain); 
processing said input signal function via an artificial intelligence module, thereby determining a convolved signal (Chen, page 4 of MT text, lines 16-30: the third step uses the Hanning window to the signal… It is noted that Chen contemplated that, in order to reduce spectral energy leakage, it can adopt different intercepting function to cut off the signal, called window function), wherein said artificial intelligence module comprises at least one computing parameter (Table 3 shows convolutional neural network parameter).
While Chen discloses selecting a window function for the convolution calculation of the input signal, Chen does not explicitly disclose using a computing parameter to determine said window function.  This aspect of the claim is identified as a difference.
In a related art, McGuirk teaches:
wherein said convolved signal is determined based on said at least one computing parameter (McGuirk, col. 14, lines 2-9: indicating … a filter window size based on the one or more training parameters indicated in operation 204, as shown in FIG. 2A; see also col. 12, lines 60-67 for using one or more training parameters to determine STFT window size);
Chen and McGuirk are analogous art, because they are in a similar field of endeavor in improving signal processing results on input signals.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Chen’s convolution calculation with McGuirk’s window selection technique.  For this combination, the motivation would have been to improve the automation of window selection for reduced frequency leakage.


As per claim 15, the references as combined above teach the method of Claim 14, wherein said convolved signal is transformed via a mathematical transformation, thereby generating a transformed function (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform; see also the fifth step: constructing a convolutional neural network for calculating a function of convolution on the input data; page 5, lines 10-25).

As per claim 16, the references as combined above teach the method of Claim 15, wherein said mathematical transformation comprises a Fourier transformation (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform).

As per claim 17, the references as combined above teach the method of Claim 15, wherein said at least one computing parameter is adapted based on said transformed function and/or said input signal function (McGuirk, col. 14, lines 2-9: using the one or more training parameters indicated in operation 204).

As per claim 18, Chen teaches a signal analysis method, said method comprising: 
obtaining an input signal function assigned to a certain measurement time interval (Chen, page 3 of the MT text: obtaining sound a source signal, which is a time series); 
determining an analytic continuation of said input signal function in a time region outside of said certain measurement time interval via an artificial intelligence module (Chen, page 4 of MT text, lines 16-30: the third step uses the Hanning window to the signal… It is noted that Chen contemplated that, in order to reduce spectral energy leakage, it can adopt different intercepting function to cut off the signal, called window function, referred to as window truncation function. Generally, the window can provide better time domain resolution, long can provide better frequency domain resolution. the common rectangular window, Hanning window, Hamming window, a Gaussian window and so on. By using Hanning … sidelobe is significantly reduced), wherein said artificial intelligence module comprises at least one computing parameter (Table 3 shows convolutional neural network parameter).
While Chen discloses selecting a window function for the convolution calculation of the input signal, Chen does not explicitly disclose using a computing parameter to determine said window function.  This aspect of the claim is identified as a difference.
In a related art, McGuirk teaches:
wherein said analytic continuation is determined based on said at least one computing parameter (McGuirk, col. 14, lines 2-9: indicating … a filter window size based on the one or more training parameters indicated in operation 204, as shown in FIG. 2A; see also col. 12, lines 60-67 for using one or more training parameters to determine STFT window size);
Chen and McGuirk are analogous art, because they are in a similar field of endeavor in improving signal processing results on input signals.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Chen’s convolution calculation with McGuirk’s window selection technique.  For this combination, the motivation would have been to improve the automation of window selection for reduced frequency leakage.

As per claim 19, the references as combined above teach the method of Claim 18, wherein said analytic continuation is transformed via a mathematical transformation, thereby generating a transformed function (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform; see also the fifth step: constructing a convolutional neural network for calculating a function of convolution on the input data; page 5, lines 10-25).

As per claim 20, the references as combined above teach the method of Claim 19, wherein said mathematical transformation comprises a Fourier transformation (Chen, page 4, lines 16-24: the third step: the he Fourier transform a related mathematical transform).

As per claim 21, the references as combined above teach the method of Claim 18, wherein said at least one computing parameter is adapted based on said transformed function and/or said input signal function (McGuirk, col. 14, lines 2-9: using the one or more training parameters indicated in operation 204).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/27/2022